Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 23, 1991, which, upon reconsideration, adhered to its original decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant’s case was reopened by the Unemployment Insurance Appeal Board solely for the purpose of determining whether there was compliance with the consent judgment in Municipal Labor Comm. v Sitkin (683 F Supp 353). Th e Board found no substantial procedural violations and therefore adhered to its prior decision disqualifying claimant from receiving benefits. Insofar as claimant fails to allege any procedural errors on this appeal, the Board’s decision should be upheld. In any event, on her claim form for unemployment insurance benefits claimant stated that she left because she did not want to work as hard anymore; at the hearing she stated she left because her health was deteriorating. Claimant received no medical advice, however, that she should leave her job (see, Matter of Chawkin [Catherwood], 18 AD2d 750). Under the circumstances and on the record before us, there is substantial evidence in the record to support the Board’s conclusion that claimant voluntarily left her employment without good cause (see, Matter of Logan [Levine], 52 AD2d 679, lv denied 39 NY2d 709).
Weiss, P. J., Levine, Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.